Citation Nr: 1436045	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-33 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  

2.  Entitlement to payment of VA improved death pension benefits.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from November 1959 to August 1969.  The Veteran died in July 2007.  The appellant is his widow.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied service connection for the cause of the Veteran's death and entitlement to VA improved death pension benefits.  In November 2011, the Board remanded the appellant's appeal to the RO for additional action.  

In January 2013, the RO denied payment of VA improved death pension benefits to the appellant.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The appellant asserts that service connection for the cause of the Veteran's death is warranted as his fatal lung cancer was incurred secondary to his presumed herbicide exposure while in the Republic of Vietnam.  An undated employment record apparently completed by the Veteran received in January 2008 states that he "operated triage station in Vietnam War" during active service.  In her April 2009 notice of disagreement (NOD), the appellant asserted that service connection for the cause of the Veteran's death was warranted "due to him being in Vietnam where there were hazardous materials."  In her September 2009 Appeal to the Board (VA Form 9), the appellant conveyed that the Veteran "served in Vietnam during the Agent Orange period" and "was exposed to the Agent Orange that is sprayed in hiding places in the jungle throughout Vietnam."  In a March 2013 written statement, the appellant clarified that the Veteran "was in Vietnam soil during the Orange deal." 

The naval personnel records relate that the Veteran served as a hospital corpsman aboard the U.S.S. Kearsarge from November 1962 to August 1965; the U.S.S. Iwo Jima from October 1967 to February 1969; and the U.S.S. Indra from February 1969 to August 1969.  He was awarded the Armed Forces Expeditionary Medal for service in Vietnamese waters for the period from August 11, 1964, to September 3, 1964, while serving aboard the U.S.S. Kearsarge.  The VA Compensation and Pension Service's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" determined that the U.S.S. Iwo Jima was among the "ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore."  It conveys that:

USS Iwo Jima (LPH-2) [Landing Platform, Helicopter] operated as troop transport with helicopters and smaller vessels transporting troops on and off shore for amphibious assaults from May 1965 to August 1972.  

An attempt to verify the Veteran's physical presence in the Republic of Vietnam has not been undertaken.  VA should obtain all relevant military and other government records which could potentially be helpful in resolving the appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  All development procedures described in Training Letter 10-06 should be followed in cases involving ship activity, including sending a request to the Army and Joint Services Records Research Center (JSRRC) for review of deck logs.

The appellant's entitlement to payment of VA improved death pension benefits is inextricably intertwined with the issue of service connection for the cause of the Veteran's death. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC), and any other appropriate entity, and request that it verify whether the Veteran was in the Republic of Vietnam, to include the review of deck logs.  The record indicates that the Veteran served on the U.S.S. Kearsarge from November 1962 to August 1965 and the U.S.S. Iwo Jima from October 1967 to February 1969.  

3.  Readjudicate the issues of service connection for the cause of the Veteran's death claimed as the result of herbicide exposure and the appellant's entitlement to payment of VA improved death pension benefits.  If the benefits sought on appeal remain denied, the appellant and her accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

